Title: Tobias Lear to Henry Knox, 25 March 1793
From: Lear, Tobias
To: Knox, Henry



U.S. [Philadelphia] Marh 25. 1793

By the Presdent’s command T. Lear has the honor to transmit to the Secy of War a lettr from O. Pollock & Jno. Nicholson Esqs. requesting to be furnished with copies of certain parts of the treaty lately made by Genl Putnam with the Illonois & Wabash Indians—to wh. the President requests the Secretary will give an Answer to the effect of the enclosed sketch, wh. was intended to have been written by the Presidt; but upon reflection, he thot it wd be most proper that the Answr shd go from the Secy of War.

T. L.S.P.U.S.

